Citation Nr: 1632193	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  03-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain prior to July 29, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975.  He also had National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2007, the Veteran testified before a Veterans Law Judge who is not available to adjudicate his claim.  The Veteran waived his right to have an additional hearing in a June 2016 statement.

The Board notes that the Veteran has perfected an appeal of the rating assigned for the right ankle disability and that appeal is being scheduled for a Board hearing.


FINDINGS OF FACT

The RO granted service connection for right ankle sprain in a June 18, 2014 rating decision.  The original claim stems back to July 16, 2001.


CONCLUSION OF LAW

The criteria for an award of service connection for right ankle sprain beginning on July 16, 2001 have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants service connection for the right ankle, the Veteran cannot be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.

There appears to have been an administrative oversight at the RO, and the Board will attempt to address the inconsistencies of record.  The Veteran originally filed a claim of service connection for a right ankle disability on July 16, 2001.  The RO denied that claim in May 2002.  The Veteran appealed and perfected his appeal to the Board.  The Board denied the right ankle claim in September 2011.  The Veteran appealed that denial to the Court of Appeals for Veterans' Claims (Court), who returned the case to the Board based on a Joint Motion for Remand.  In February 2013, the Board remanded the case to the RO for additional development.  

Meanwhile, the Veteran filed a statement in January 2013 claiming service connection for gout and arthritis.  The RO granted service connection for "right ankle sprain (claimed as right ankle to include gout, swelling, pain, arthritis, and triple arthrodesis)" in a June 18, 2014 decision.  From the text of that decision, the award was intended to encompass both an ankle sprain and post-traumatic arthritis.  Another person at the RO, apparently unaware of this grant, issued two supplemental statements of the case in March 2015 and October 2015 denying service connection and then certified the appeal to the Board.  The Board is now addressing that appeal.    

In light of the history noted above, the Board has recharacterized the issue on appeal.  The award of service connection was effective July 29, 2013, which was the date of a communication from the Veteran relating to a right ankle injury.  However, at that time an appeal was still active; the Board had remanded the matter in February 2013 for additional development, which was pending.  Therefore, while service connection was granted, this award did not encompass the entirety of the appeals period.  The supplemental statements of the case, then,  while not explicitly stating so, are deemed to contemplate entitlement to service connection prior to July 29, 2013.  Again, the claim was certified back to the Board for adjudication.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the award of service connection for right ankle sprain is warranted from July 16, 2001.  See 38 C.F.R. § 3.303.  

Following the above recited history, the Veteran had an active appeal for service connection for the right ankle that began with a July 16, 2001 claim.  The evidence shows that he has a current right ankle disability.  VA examiners diagnosed status post right ankle sprain, post traumatic osteoarthritis, chip fracture of the tip of the medial malleolus, and right ankle osteoarthritis.  Service treatment records show an injury to the right ankle in June 1983, which the Veteran reported was during active duty training.  See Board hearings.  Records from four and six days later note sprained right ankle and temporary restrictions on physical activity.  The record also contains several reports of the incident.

VA examiners provided positive and negative medical opinions addressing the nexus between service and the current right ankle disability.  The November 2009 examiner concluded that it was less likely than not that the present right ankle disability had its onset in service or is the result of service.  The examiner based the opinion on the fact that there is inadequate documentation of any ongoing difficulty to cause a nexus between the incident that occurred in 1983 and his present disability.  However, the examiner went on to say that the acute injury in service appears to have spontaneously resolved and left the Veteran with a minimal to mild disability.  The Board reads this last sentence to suggest that there is a remaining ankle disability from the in-service injury.

The VA examiner in December 2013 concluded that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  She explained that post-traumatic arthritis can develop after an injury to the ankle and may develop years after a severe sprain, such as the one the Veteran sustained to his right ankle on June 20, 1983.  The examiner further noted that the Veteran has documentation of this injury noted in service treatment records as well as continuity of care, and radiographs and physical examination support his claim.  The February 2015 opinion states that the claimed condition was less likely than not incurred in or caused by service, because after the one acute complaint of right ankle pain diagnosed as a sprain, service treatment records do not indicate any ongoing sequelae resulting from the injury.  The examiner explained that current osteoarthritis is likely due to typical senescent wear and tear over time since discharge.

The Board finds the November 2009 opinion unclear and less probative because the examiner gave a negative conclusion but appears to also say that the Veteran retained mild disability.  With regard to the December 2013 and February 2015 opinions, the evidence is in relative equipoise for and against the Veteran's claim.  In such cases, all reasonable doubt will be resolved in favor of a claimant.  38 C.F.R. § 3.102.  As such, the Board resolves doubt in the Veteran's favor and finds that service connection for residuals of right ankle sprain is warranted from the date of origin of his claim, July 16, 2001.  See 38 C.F.R. §§ 3.303, 3.400.


							(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of right ankle sprain from July 16, 2001 forward is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


